Case 2:19-cv-03331-RGK-AFM Document 18 Filed 06/16/20 Page 1 of 2 Page ID #:65



  1                                 NOTE: CHANGES MADE BY THE COURT
  2

  3                                                      JS-6
  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11 YONG KOO,                                Case No.: 2:19-cv-03331 RGK (AFMx)
 12                                          [PROPOSED] ORDER GRANTING
                 Plaintiff,                  STIPULATION FOR DISMISSAL OF
 13                                          THE ENTIRE ACTION
 14        vs.
                                             Complaint Filed: April 25, 2019
 15 THE CARVING BOARD, LLC;                  Trial Date:      July 07, 2020
 16 WERNER TRUST; and DOES 1 to 10,

 17              Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                      [PROPOSED] ORDER
Case 2:19-cv-03331-RGK-AFM Document 18 Filed 06/16/20 Page 2 of 2 Page ID #:66



  1         Based on the stipulation of the parties and for good cause shown:
  2

  3         IT IS HEREBY ORDERED that the entire action be dismissed without
  4

  5   prejudice, both sides to bear their own fees and costs.
  6

  7         The Court retains jurisdiction for the limited purpose of enforcing any
  8   settlement agreement the parties enter into.
  9

 10         SO ORDERED.
 11

 12   DATED: June 16, 2020                            _______________________________
 13                                                   United States District Court Judge

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  1
                                         [PROPOSED] ORDER
